Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 15, 2018

                                    No. 04-18-00363-CR

                                    Steven P. CHERRY,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR6408
                          Honorable Sid L. Harle, Judge Presiding


                                       ORDER
      Appellant’s motion for leave to file an amended brief is granted.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court